                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


CASCO MANUFACTURING                                Case No. 1:20-cv-583
SOLUTIONS, INC.,
                                                   Judge Timothy S. Black
               Plaintiff,
                                                   DEFENDANT JAMES B. MOORE'S
        v.                                         CONSENT TO AND JOINDER IN
                                                   NOTICE OF REMOVAL
JAMES B. MOORE, et al.,

               Defendants.


        Defendant James B. Moore, under 28 U.S.C. § 1446, hereby gives notice that he consents

to and joins in the notice of removal filed by Defendant PatienTech, LLC, on or about July 29,

2020.

Dated: July 29, 2020                        Respectfully submitted,


                                            /s/ John E. Lange IV
                                            John E. Lange IV (#0078933)
                                                    Trial Attorney
                                            LANGE, QUILL & POWERS, PLC
                                            4 West Fourth Street, Suite 400
                                            Newport, KY 41071
                                            Telephone: (859) 279-0003
                                            Facsimile: (859) 491-2128
                                            lange4@lqplaw.com

                                            ATTORNEYS FOR DEFENDANT
                                            JAMES B. MOORE
                                 CERTIFICATE OF SERVICE

        The foregoing was filed electronically on July 29, 2020. Notice of this filing will be sent
by operation of the Court's Electronic Filing System. Parties may access this filing through the
Court's filing system. All parties not receiving electronic notices from the Court will be served
by regular U.S. mail.

                                              /s/ John E. Lange IV
                                              John E. Lange IV (#0078933)




                                                 2
